 


109 HR 3868 IH: Gulf Region Economic Assistance Tax Relief Act
U.S. House of Representatives
2005-09-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 3868 
IN THE HOUSE OF REPRESENTATIVES 
 
September 22, 2005 
Mr. Doolittle introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To increase and expand expensing under section 179 of the Internal Revenue Code of 1986 for property in hurricane disaster areas declared in 2005. 
 
 
1.Short titleThis Act may be cited as the Gulf Region Economic Assistance Tax Relief Act.  
2.Expansion and increase in section 179 expensing for property in hurricane disaster areas declared in 2005 
(a)In generalIn the case of qualified hurricane recovery property, section 179 of the Internal Revenue Code of 1986 shall be applied with the following adjustments: 
(1)Increased dollar limitation; waiver of reductionThe limitations of paragraphs (1) and (2) of section 179(b) of such Code shall be applied— 
(A)separately to qualified hurricane recovery property and any other property, and 
(B)in the case of qualified hurricane recovery property, 
(i)such paragraph (1) shall be applied by substituting $10,000,000 for $100,000, and 
(ii)such paragraph (2) shall not apply. 
(2)Inclusion of real property, etcParagraph (1) of section 179(d) of such Code shall be applied without regard to subparagraph (B) thereof. 
(b)Qualified hurricane recovery propertyFor purposes of this section— 
(1)In generalThe term qualified hurricane recovery property means any property— 
(A)placed in service by the taxpayer during the period beginning on the date of the enactment of this Act and ending on December 31, 2006, in a hurricane recovery area, and 
(B)substantially all of the use of which is in such area and is in the active conduct of a trade or business by the taxpayer in such area. 
(2)Hurricane recovery areaThe term hurricane recovery area means any area determined by the President during 2005 to warrant individual or individual and public assistance from the Federal Government under the Robert T. Stafford Disaster Relief and Emergency Assistance Act by reason of a hurricane. 
(c)RecaptureRules similar to the rules of section 179(d)(10) of such Code shall apply with respect to qualified hurricane recovery property which ceases to be used in a hurricane recovery area. 
 
